DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Burgess on 27 December 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for detecting metal ions, comprising: 
contacting a hydrogel with, in any order, a sample suspected of comprising one or more metal 5ions having an atomic weight greater than sodium, and a solution comprising a fluorescent dye, nanoparticle, colorimetric tag, or combination thereof; 
determining at least one characteristic of the hydrogel, wherein the characteristic is (i) a color of the hydrogel, (ii) a conductivity of the hydrogel, (iii) a Raman spectrum of the hydrogel, (iv) an infrared spectrum of the hydrogel, (v) a change in size or mass of the hydrogel, or (vi) any 10combination thereof; and 
determining a presence or absence of the one or more metal ions in the sample based upon the at least one characteristic determined.


determining a first size or mass of the hydrogel prior to contact with the solution comprising the fluorescent dye, nanoparticle, colorimetric tag, or combination thereof, and the sample suspected of comprising one or more metal ions;
determining a second size or mass of the hydrogel after contact with both the solution comprising the fluorescent dye, nanoparticle, colorimetric tag, or combination thereof, and the sample suspected of comprising one or more metal ions;
comparing the second size or mass with the first size or mass to provide a comparison; and
	(i) identifying the metal ion based on the comparison as one of a group of metal ions known to increase the size or mass of the hydrogel or one of another group of metal ions known to decrease the size or mass of the hydrogel, (ii) quantifying a concentration of the metal ion based at least in part on the comparison, or (iii) both (i) and (ii).

Claim 12. (Currently Amended) The method of claim 1, wherein the hydrogel is contacted with the sample suspected of comprising one or more metal ions, and then with the solution comprising a fluorescent dye, nanoparticle, colorimetric tag, or combination thereof.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is Chinese publication CN 101726570 to Dong et al. (herein Dong) and Japanese publication to Hiroaki et al. (herein Hiroaki).

Hiroaki teaches a polymer gel that can be used as an optical element comprising a dimmer material such as dyes, pigment coloring materials, and light scattering agents wherein the dimming material is physically or chemically immobilized on the polymer gel (see [0049]).
However, Dong and Hiroaki fail to teach nor suggest a motivation to combine or the method step of “contacting a hydrogel with, in any order, a sample … comprising … metal ions …, and a solution comprising a fluorescent dye, noanoparticle, colorimetric tag, or combination thereof” as recited in instant claim 1. In other words the method of metal ion detection of Dong does not require a colorimetric change and Hiroaki teaches the dimming material is introduced to the polymer gel prior to being used as a sensor or optical element (see [0049] & [0054]) of Hiroaki]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797